Title: To George Washington from Gerardo Joseph de Souza, 22 November 1796
From: Souza, Gerardo Joseph de
To: Washington, George


                        
                            Exmo. Senor. 
                            Tripoly de Berberia 22. de Noviembre de 1796
                        
                        Dandome motivo el Dey de Angel con su Carta de 8 de octubre proximo pasado
                            que me fue entregada en primero del de la fecha por el Capitan Obrien,
                            que dho dia fundió en este Puerto, para que cooperase con mis oficios afin de persuadir a
                            este Baxa combienese en otorgar la Paz con los Illes. Estados Americanos, segun las
                            proposiciones de a quel Principe; la felicidad de haverse concluido este importante Asunto
                            segun aquel detalle, y conforme los deseos del Comisionado Obrien; parece que tambien me lo
                            dá para dar A. V.Sr Exa. La Enhorabuena de esta satisfacion, seguro de
                            que la tendrá muy completa por el resultado beneficio que como Padre Comun de sus Patricios
                            Ve sobre sus intereces. Proporcionalmte merece Con toda Justicia el mas
                            digno louvor la Conducta, providad, y Patriotismo de Ricardo Obrien: que conducido del
                            paternal Amor de su Patria, nos deja memorias perpetuas de las mas sanas Virtudes, en
                            Servicio de su Pais. 
                        En consequencia detodo, devendose apoyar con la posible estos honrados
                                sentimtos me preguntaso aque quedase en mi compañia el Encargado
                                interinamte de los Negocios de V. Nacion, el Capitan Ingraham que me
                                recomendo Mr Joel Barlou Consul de los Illes. Estados en Argel, con su carta de ique
                            fecha de 8 de 8ieme pasado. 
                        
                        A la penetracion de V. Ex no se oculta que tanto se necesita la
                            conservasion de esta Paz, quanto fue Ardua la conpresa de consequirla: a
                            cuyo grande concepto tendra el correspondiente lugar la instruccion adjunta que se encamina
                            a quellos fines, y el sobre dho obrien me asegura recogio de persona inteligente, como en
                            verdad de ella se de muestra. Con esta lisongera Causa tengo el honor de ofrecerme a las ordenes
                            de V Exa., certificandole, que en quanto se sirva des pensarmelas, seran exactamente
                            obedecidas, conforme a los deseos de obtenerlas. 
                        Mientras Ruego a Dios Gue A. V. Exa. con los mayores
                            felicidades. Exmo. Senor. B. L. M. de V. Exa. 
                        
                            Gerardo Joseph de Souza 
                        
                    